Name: Commission Regulation (EEC) No 1261/81 of 12 May 1981 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 5 . 81 Official Journal of the European Communities No L 127/5 COMMISSION REGULATION (EEC) No 1261/81 of 12 May 1981 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses HAS ADOPTED THIS REGULATION : Article 1 1 . Article 17 ( 1 ) of Regulation (EEC) No 1107/68 is replaced by the following : ' 1 . The amount of private storage aid for cheese shall be as follows : (a) for Grana Padano, 2-54 ECU per tonne per day ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 8 (5) thereof, Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 1 107/68 (2 ), as last amended by Regulation (EEC) No 2159/80 (3), and Article 4 (2) of Commis ­ sion Regulation (EEC) No 2496/78 (4), as last amended also by Regulation (EEC) No 2159/80 , fix the amounts of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses ; Whereas the said amounts must be changed so as to take account of the trend of the market situation for the cheeses in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (b) for Parmigiano Reggiano, 2-73 ECU per tonne per day.' 2 . In Article 4 (2) of Regulation (EEC) No 2496/78 , * 1-96 ECU' is replaced by '2-34 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 184, 29 . 7 . 1968 , p . 29 . (3 ) OJ No L 211 , 14 . 8 . 1980, p . 13 . ( «) OJ No L 300 , 27 . 10 . 1978 , p . 24 .